Filed 2/2/22 In re L.K. CA2/4
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.

 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                          DIVISION FOUR



 In re L.K., Person Coming                                        B310763
 Under the Juvenile Court Law.

 LOS ANGELES COUNTY                                               Los Angeles County
 DEPARTMENT OF                                                    Super. Ct. No.
 CHILDREN AND FAMILY                                              20LJJP00718
 SERVICES,

         Plaintiff and Respondent,

         v.

 M.K.,

         Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County, Stephanie M. Davis, Judge Pro Tempore. Affirmed.
      Emery El Habibiy, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Navid Nakhjavani, Principal Deputy
County Counsel, for Plaintiff and Respondent.
                       INTRODUCTION

      The juvenile court exercised jurisdiction over L.K., the child
of L.M. (mother)1 and M.K. (father), under Welfare and
Institutions Code2 section 300, subdivisions (a) and (b). It found
L.K. was at risk of harm due to father’s physical abuse of L.K.,
violent conduct toward mother, and alcohol abuse, as well as
mother’s failure to protect L.K. from father’s conduct.
Subsequently, the court removed L.K. from father under section
361, subdivision (c)(1) and placed her with mother under the
supervision of the Department of Children and Family Services
(the Department). It ordered father to participate in
enhancement services and granted him monitored visits in a
therapeutic setting.
       On appeal, father contends: (1) the jurisdictional findings
regarding his physical abuse of L.K., his infliction of domestic
violence on mother, and his alcohol abuse are unsupported by
substantial evidence; (2) removal was unwarranted because
reasonable alternatives to removal were available to protect L.K.
if she were returned to father; (3) the juvenile court abused its
discretion by including certain services in his court-ordered case
plan; and (4) the court improperly delegated its authority to
determine the frequency of his visits with L.K. to her therapist.
       As discussed below, we conclude father’s first three
arguments are without merit. We further conclude father



1     Mother is not a party to this appeal.

2     All undesignated statutory references are to the Welfare
and Institutions Code.



                                 2
forfeited his challenge to the portion of the dispositional order
concerning his visits with L.K. Accordingly, we affirm.

                         BACKGROUND

       Mother and father are the parents of L.K., who was born in
November 2004. Per a family law court order filed in 2010, they
share joint legal custody of L.K., but father has sole physical
custody. Until August 2020, L.K. lived with both parents at
father’s home in Bakersfield. At that point, mother left the home
and moved into the home of L.K.’s maternal grandmother in
Palmdale.
       On November 6, 2020, L.K. ran away from father’s home
and had a friend drive her to mother’s residence. The next day,
father informed Deputy Gardner of the Palmdale Sheriff station
that he had filed a missing person report for L.K. and “asked
[him] to see if [L.K.] was at mother’s home.” He provided Gardner
with a copy of the 2010 court order regarding the parents’ custody
of L.K.
       Upon conducting a welfare check at mother’s home,
Gardner observed L.K. inside. Although father originally told
Gardner that he would allow L.K. to stay at mother’s home, he
later informed Gardner that he had changed his mind and did not
want L.K. to remain with mother. Consequently, Gardner
brought L.K. to the station. Father agreed to pick up L.K., but
noted it would take him several hours to get there. Subsequently,
however, he told Gardner he was unable to retrieve L.K., and
that she should be placed in the Department’s custody. The
events on November 7, 2020 prompted a referral to the
Department.
       On the same evening, a Department social worker spoke
with L.K. at the Sherriff’s station. L.K. told the social worker


                                  3
“she left home because there is a lot of fighting at home [and
there was] yelling[ ] [and] screaming happening every day.”
Among other things, she also related father has been physically
violent with her, that she has seen father hit mother, that father
has called her and mother “bad names[,]” and that father “is a
‘high functioning’ drunk” who regularly drinks significant
amounts of alcohol in the home.
       Following its investigation, on November 10, 2020, the
Department filed a petition under section 300, subdivisions (a)
and (b) on L.K.’s behalf. The petition alleged L.K. was at
substantial risk of serious physical harm due to father’s physical
abuse, his infliction of domestic violence on mother, his alcohol
abuse, and mother’s failure to protect her from father.
       At the jurisdictional hearing held in December 2020, the
juvenile court sustained the petition as pled and declared L.K. a
dependent of the court under section 300, subdivisions (a) and (b).
Subsequently, at the dispositional hearing held in February 2021,
the juvenile court removed L.K. from father and placed her with
mother under Department supervision, on the condition that
mother comply with her court-ordered case plan. The court
granted father enhancement services. His court-ordered case plan
required him to participate in a full drug and alcohol treatment
program with aftercare, random or on-demand weekly drug and
alcohol testing, a 12-step program, a domestic violence program,
and individual counseling. The juvenile court also ordered father
to have monitored visitation in a therapeutic setting, and
specified that “visits will be a minimum of one hour.”
       Father timely appealed.




                                4
                          DISCUSSION

I.    Father’s Challenges to the Jurisdictional Findings

       A.     Legal Principles and Standard of Review
       Under section 300, subdivision (a), the juvenile court may
exercise jurisdiction over a child if it finds “[t]he child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm inflicted nonaccidentally upon the child by
the child’s parent or guardian.” Pursuant to section 300,
subdivision (b)(1), the juvenile court may exercise jurisdiction
over a child if it finds “[t]he child has suffered, or there is a
substantial risk that the child will suffer, serious physical harm
or illness, as a result of the failure or inability of the child’s
parent or guardian to adequately supervise or protect the child[.]”
       We review a juvenile court’s jurisdictional orders for
substantial evidence. (In re Yolanda L. (2017) 7 Cal.App.5th 987,
992.) Under this standard, “we view the record in the light most
favorable to the juvenile court’s determinations, drawing all
reasonable inferences from the evidence to support the juvenile
court’s findings and orders.” (Ibid.) “We do not reweigh the
evidence, evaluate the credibility of witnesses, or resolve
evidentiary conflicts.” (In re Dakota H. (2005) 132 Cal.App.4th
212, 228.)
       “Substantial evidence must be of ponderable legal
significance. It is not synonymous with ‘any’ evidence. [Citation.]
The evidence must be reasonable in nature, credible, and of solid
value.” (In re Dakota H., supra, 132 Cal.App.4th at p. 228.) “The
appellant has the burden of showing there is no evidence of a
sufficiently substantial nature to support the finding or order.”
(Ibid.) “‘“The ultimate test is whether it is reasonable for a trier



                                 5
of fact to make the ruling in question in light of the whole
record.”’” (In re Yolanda L., supra, 7 Cal.App.5th at p. 992.)

      B.     Father’s Physical Abuse of L.K.
      Father contends the jurisdictional findings pertaining to
his physical abuse of L.K. are unsupported by substantial
evidence. Although he acknowledges L.K. reported “several
instances of physical abuse over the past four years,” he argues
those incidents “were remote in time and [are] unlikely to recur.”
Accordingly, he contends “there was a lack of a current risk of
harm to [L.K.] at the time of the jurisdiction hearing,” and
therefore “the juvenile court improperly sustained the
[allegations] for physical abuse.”
      We disagree with father’s argument. As discussed below,
the evidence demonstrates father was frequently violent with
L.K. in numerous ways over the last four years. Further, the
record reflects that at the time of the jurisdictional hearing, L.K.
remained at risk of harm due to his physical abuse, as he has
refused to accept responsibility for or otherwise acknowledge his
actions. He is therefore unlikely to change his behavior in the
future. Consequently, the juvenile court did not err by sustaining
the allegations pertaining to his physical abuse of L.K.
      During separate interviews with the Department, mother
and L.K. each reported father began physically abusing L.K.
when she was 12 years old. According to mother, father’s physical
abuse of L.K. “happened so often over the years that it [was]
impossible [for her] to pinpoint every time [ ]” it occurred. Mother
stated father has grabbed L.K. by the hair, placed her in a “choke
hold”, pushed her to the ground, and kicked her on the head
while she was on the ground.




                                 6
       L.K.’s reports of abuse were consistent with mother’s. L.K.
stated father has choked her, and “would often push her, pull her
hair[,] and spit on her.” In recounting specific incidents of
physical abuse, L.K. reported that during an argument in 2018,
“father came from behind her and put his arm around her neck so
the crease of his elbow was against her neck and held her tight.”
She also stated that in the summer of 2019, father pushed her to
the ground and kicked her several times on the back of her head,
leaving welts. L.K. related the most recent incident occurred in
mid-October 2020, just a few weeks before this case was initiated.
L.K. stated that, for no apparent reason, father took her cell
phone away, causing her to “panic[ ]” because she felt “her cell
phone is the only way she can call for help if . . . father gets too
intoxicated.” When she tried to get her phone back, father pushed
her, pulled her hair, and spat on her.
       L.K.’s maternal adult half-sister, J.R., reported that
although “she never witnessed [father] hitting [L.K.], . . . [L.K.]
ha[s] told her about numerous incidents of him dragging her
([L.K.]) by the hair, holding/pinning her down on the bed, and
spitting on her.” J.R. reported father was similarly abusive with
her when she visited mother and father during her childhood,
and when she resided with them for a short period of time as a
teenager. In addition, L.K.’s adult maternal half-brother, A.L.,
stated L.K. “has . . . reported to him that [father] has been very
aggressive towards her.”
       Despite this, father has denied physically abusing L.K. He
told the Department that J.R. was “‘coaching’” L.K. and telling
her to make false reports of abuse.
       In sum, substantial evidence demonstrates father has
engaged in a repeated pattern of violent behavior toward L.K.




                                 7
since she was 12 years old. Moreover, substantial evidence
demonstrates he has refused to acknowledge or otherwise accept
responsibility for his abusive behavior. Under these
circumstances, the juvenile court could reasonably infer father’s
violent conduct is likely to reoccur, and properly find that at the
time of the jurisdictional hearing, L.K. was at substantial risk of
serious physical harm due to father’s physical abuse.

       C.     Father’s Violent Conduct Toward Mother
       Father contends the jurisdictional findings pertaining to
his infliction of domestic violence on mother are unsupported by
substantial evidence because “the incidents of domestic violence
were remote in time and [are] unlikely to recur, as . . . mother
had moved out of the family home in August 2020 and had no
plans to return.” He therefore contends that at the time of the
jurisdictional hearing in December 2020, L.K. was not at risk of
harm due to ongoing domestic violence between her parents. We
disagree with his argument.
       Mother reported that she was in a relationship with father
for 17 years before leaving his home and moving in with maternal
grandmother in August 2020. She related that for “almost their
entire relationship[,] [father] has been emotionally and physically
abusive towards her.” Among other incidents, mother reported
that when L.K. was a teenager, father sprayed mother with a
pressure washer during an argument, using sufficient pressure to
“rip[ ] her shirt off and t[ear] up her skin.” Shortly thereafter,
L.K. saw mother’s injuries and went to a friend’s house because
she was afraid. Mother also related that in 2016, father pushed
her to the ground and kicked her in the face while wearing steel-
toed boots, causing “her eye . . . to sink in and swell up to the




                                 8
point that she could not see.” Similarly, L.K. reported father has
been violent with mother often throughout her childhood for as
long as she could remember. L.K. stated she has seen father kick
mother in the face, shove her head under the water in a pool, hit
her with his hand, drag her around the house by her hair, and try
to suffocate her by shoving her head into the couch.
       Father correctly observes mother moved out of his home in
August 2020 and has not returned or spoken to him since then.
As the Department points out, however, mother’s departure from
the home was fairly recent, having occurred only four months
before the jurisdictional hearing. More important, the record
reflects this is not the first time she has left father. Specifically,
mother reported “she had left father’s home before due to
intimate partner violence,” which resulted in the family law
custody order entered in 2010. She later reconciled with father
and resumed her relationship with him. In addition, mother
related her decision to leave father in August 2020 was largely
related to her relatively recent sobriety from longstanding alcohol
abuse. While the evidence is mixed regarding how long she has
been sober, it establishes that, as of the jurisdictional hearing,
mother had only been sober for eight to nine months at the most,
and four to five months at the least. Moreover, while Department
noted the evidence did not indicate L.K. was at risk of harm due
to mother’s alcohol abuse, it still expressed concern for mother’s
ongoing sobriety given her extensive history of abuse, and
recommended services to ensure she remained sober in the
future.
       Viewing the evidence, as we must, “in the light most
favorable to the juvenile court’s determinations [ ]” (In re Yolanda
L., supra, 7 Cal.App.5th at p. 992), we conclude the juvenile court




                                  9
could appropriately infer that although mother recently moved
out of father’s home, there is a reasonable possibility that they
could reconcile and resume their relationship in the future.
Consequently, the juvenile court could reasonably find that at the
time of the jurisdictional hearing, L.K. was at substantial risk of
serious physical harm due to domestic violence between her
parents. The jurisdictional findings pertaining to domestic
violence are therefore supported by substantial evidence.

       D.     Father’s Alcohol Abuse
       Father argues that the jurisdictional findings relating to
his alcohol abuse should be reversed because: (1) the evidence
does not demonstrate he “was an alcohol abuser [ ]”; and (2)
“[e]ven if [father] did abuse alcohol, no nexus existed between his
alcohol use and his ability to properly care for [L.K.]” We address
each contention in turn below.
       First, although not entirely clear, father appears to contend
the record does not reflect he abused alcohol because the evidence
does not meet the criteria for a finding of “substance abuse” set
forth in In re Drake M. (2012) 211 Cal.App.4th 754, 766. In
support of his contention, father emphasizes that he denied
drinking alcohol daily, and that L.K. “acknowledged he was able
to stop drinking when [her] paternal grandparents came to the
home.” For the reasons discussed below, we disagree with his
argument.
       We acknowledge that in In re Drake M., supra, 211
Cal.App.4th at p. 766, the appellate court held that “a finding of
substance abuse for purposes of section 300, subdivision (b)[ ]
must be based on evidence sufficient to (1) show that the parent
or guardian at issue ha[s] been diagnosed as having a current




                                10
substance abuse problem by a medical professional or
(2) establish that the parent or guardian at issue has a current
substance abuse problem as defined in the DSM-IV-TR.”3 Several
other courts, however, have disagreed with this holding, and
rejected the notion that a medical professional’s diagnosis or
satisfaction of the criteria set forth in DSM-IV-TR is required to
support a finding that a parent has a substance abuse problem
warranting jurisdiction under section 300, subdivision (b). (See,
e.g., In re Rebecca C. (2014) 228 Cal.App.4th 720, 726; In re
Christopher R. (2014) 225 Cal.App.4th 1210, 1218.)
       In any event, we conclude the record contains sufficient
evidence to support a finding that father suffers from a substance
abuse problem based on the criteria set forth in In re Drake M.


3      “The full definition of ‘substance abuse’ found in the DSM-
IV-TR describes the condition as ‘[a] maladaptive pattern of
substance use leading to clinically significant impairment or
distress, as manifested by one (or more) of the following,
occurring within a 12-month period: [¶] (1) recurrent substance
use resulting in a failure to fulfill major role obligations at work,
school, or home (e.g., repeated absences or poor work performance
related to substance abuse; substance-related absences,
suspensions, or expulsions from school; neglect of children or
household)[; ¶] (2) recurrent substance use in situations in which
it is physically hazardous (e.g., driving an automobile or
operating a machine when impaired by substance use)[;¶]
(3) recurrent substance-related legal problems (e.g., arrests for
substance-related disorderly conduct)[; and ¶] (4) continued
substance use despite having persistent or recurrent social or
interpersonal problems caused or exacerbated by the effects of
the substance (e.g., arguments with spouse about consequences of
intoxication, physical fights).” (In re Drake M., supra, 211
Cal.App.4th at p. 766.)



                                 11
Mother, L.K., and J.R. each reported father drinks large
quantities of beer daily, and that he will drink constantly from
when he wakes in the morning to when he goes to sleep or passes
out in the evening. L.K. and J.R. reported they have seen father
drink a 30-pack of beer in one day. Mother stated father “‘has
always pretty much been an alcoholic[,]’” and that he has been
drinking in this manner since 2004. Before then, he was arrested
for driving under the influence of alcohol/drugs in 1999, 2000,
and 2001.
       The evidence shows father became verbally aggressive and
physically violent toward L.K. and mother when drunk. Mother
reported that by 4:00 p.m. each day, father was intoxicated; at
that point, she “‘knew to stay away from him[ ]’” because “‘[h]e
would become combative, regularly[ ]’” , and would regularly
“yell[ ] and scream[ ]” at her or “becom[e] physical with her.” She
also stated that when father was drunk, “he would always do
things to be mean [to her and L.K.,] like lock them out of the
house or put [hair removal product] in her hair while [she] was
sleeping to make her hair fall out.”
       Similarly, L.K. reported father “got angry very easily when
intoxicated[,]” and that “it was normal for . . . father to drink beer
throughout the day and be drunk in the evening[,]” at which
point “[i]t usually took very little to anger him.” L.K. stated “she
is very afraid of . . . father when he is drinking.” Indeed, as noted
above, in October 2020, she “panicked” when father took her cell
phone away because she felt “her cell phone is the only way she
can call for help if . . . father gets too intoxicated.” Further, in
recalling occasions where father was violent, mother and L.K.
observed father was drunk at the time of those incidents. In




                                 12
addition, J.R. stated she “is scared that [f]ather w[ill] kill [L.K.]
when he gets drunk one night.”
       The evidence thus adequately supports a finding that
father’s alcohol use satisfied several of the DSM-IV-TR categories
referenced in In re Drake M., namely: (1) “‘recurrent substance
use in situations in which it is physically hazardous’”;
(2) “‘recurrent substance-related legal problems’”; and
(3) “‘continued substance use despite having persistent or
recurrent social or interpersonal problems caused or exacerbated
by the effects of the substance[.]’” (In re Drake M., supra, 211
Cal.App.4th at p. 766.) Accordingly, substantial evidence
supports the juvenile court’s finding that father suffers from a
substance abuse problem to justify jurisdiction under section 300,
subdivision (b).
       Next, father contends the juvenile court erred by sustaining
the alcohol abuse allegations because “no nexus existed between
his alcohol use and his ability to properly care for [L.K.]” or “the
physical abuse alleged by [L.K.]” In support of his contention, he
attempts to analogize the facts of this case to those in In re Drake
M., supra, 211 Cal.App.4th 754 and In re David M. (2005) 134
Cal.App.4th 822. Again, we do not agree with his argument.
       In In re Drake M., supra, 211 Cal.App.4th 754, the
appellate court reversed the jurisdictional finding based on the
father’s marijuana use because the child’s physical needs were
being met,“[t]here was no evidence or even allegations of abuse in
the home[,]” the father “had been employed for many years[,]”
and “[t]here was no evidence showing that [the child] was
exposed to marijuana, drug paraphernalia[,] or even secondhand
marijuana smoke.” (Id. at pp. 768-769.) On those facts, the court
held the Department “failed to show that there was any link




                                 13
between [the] father’s usage of medical marijuana and any risk of
serious physical harm or illness to [the child.]” (Id. at p. 769.)
       Similarly, in In re David M., supra, 134 Cal.App.4th 822,
the appellate court reversed the jurisdictional finding concerning
the mother’s marijuana use because “the evidence of [the]
mother’s . . . substance abuse problems . . . was never tied to any
actual harm to [her children] or to a substantial risk of serious
harm.” (Id. at p. 829.) The appellate court noted that although
mother used marijuana on at least one occasion while pregnant
with her younger child, the evidence did not indicate the child
consequently suffered any harm. (Ibid.) The appellate court also
emphasized “[t]he evidence was uncontradicted that [the older
child] was healthy, well cared for, loved, and that [his parents]
were raising him in a clean, tidy home.” (Id. at p. 830.)
       Both of these cases are distinguishable from the present
case. Here, as discussed above, the evidence is sufficient to
support a finding that father’s alcohol abuse caused him to
frequently become violent with L.K., thereby causing her physical
harm and compromising her safety. The evidence also
demonstrates father’s alcohol abuse facilitated his frequent
infliction of domestic violence on mother in L.K.’s presence, which
further exposed L.K. to risk of harm and jeopardized her safety.
Therefore, in contrast with the evidence in In re Drake M. and In
re David M., the record in this case shows that due to his alcohol
abuse, father did not “adequately supervise or protect [L.K.]”
while she was in his care (§ 300, subd. (b)) and placed her at
substantial risk of serious physical harm.
       In sum, for the reasons discussed above, we conclude the
juvenile court did not err by sustaining the jurisdictional findings
pertaining to father’s alcohol abuse.




                                14
II.   Father’s Challenges to the Dispositional Order

      A.    Removal

              1.    Legal Principles and Standard of Review
       Pursuant to section 361, subdivision (c)(1), the juvenile
court may remove a child from the custody of a parent if it finds,
by clear and convincing evidence, “[t]here is or would be a
substantial danger to the physical health, safety, protection, or
physical or emotional well-being of the minor if the minor were
returned home, and there are no reasonable means by which the
minor’s physical health can be protected without removing the
minor from the minor’s parent’s . . . physical custody.” “A juvenile
court’s removal order at a disposition hearing will be affirmed on
appeal if it is supported by substantial evidence.” (In re V.L.
(2020) 54 Cal.App.5th 147, 154.)
       Our Supreme Court recently clarified the nature of
substantial evidence review applicable to a challenge to the
sufficiency of the evidence supporting a finding made under the
clear and convincing evidence standard. It held: “[A]n appellate
court must account for the clear and convincing standard of proof
when addressing a claim that the evidence does not support a
finding made under this standard. When reviewing a finding that
a fact has been proved by clear and convincing evidence, the
question before the appellate court is whether the record as a
whole contains substantial evidence from which a reasonable fact
finder could have found it highly probable that the fact was true.
In conducting its review, the court must view the record in the
light most favorable to the prevailing party below and give




                                15
appropriate deference to how the trier of fact may have evaluated
the credibility of witnesses, resolved conflicts in the evidence, and
drawn reasonable inferences from the evidence.”
(Conservatorship of O.B. (2020) 9 Cal.5th 989, 1011-1012 (O.B.).)

              2.    Analysis
       As an initial matter, we note that in challenging the
removal order, father does not dispute the sufficiency of the
evidence supporting the juvenile court’s finding that the first
prong of the two-prong test set forth above has been satisfied. In
any event, we note that based on the evidence discussed in
section I, ante, “the record . . . contains substantial evidence from
which [the juvenile court] could have found it highly probable”
(O.B., supra, 9 Cal.5th at p. 1011) that “[t]here is or would be a
substantial danger to the physical health, safety, protection, or
physical or emotional well-being of [L.K.] if [she] were returned”
to father. (§ 361, subd. (c)(1).)
       Instead, father solely contends the removal order is
unsupported by substantial evidence because “[r]easonable
alternatives to removal existed, such as unannounced home visits
by the [D]epartment, conjoint therapy, preservation services, and
wraparound services for the family.” For the reasons discussed
below, we are not convinced by his argument.
       First, father does not explain how his suggested
alternatives to removal would have been sufficient to protect
L.K.’s physical safety if she were returned to him. We
acknowledge that, in making his argument, father points out he
was granted sole physical custody of L.K. in 2010, that he has
“held a job” and “provided for [L.K.,]” and that mother left the
home in August 2020. However, he does not spell out—and we




                                 16
cannot discern—how these facts demonstrate his proposed
alternatives to removal would adequately protect L.K. from harm
if she were to remain in his custody. The conclusory nature of his
argument alone is sufficient to warrant its rejection.
       In any event, we conclude substantial evidence supports
the juvenile court’s finding that the second prong of the test set
forth in section 361, subdivision (c)(1) has been satisfied. In
addition to denying that he physically abused L.K., father also
“denied ongoing physical or verbal violence” with mother. He also
“denie[d] having an alcohol problem[,]” “denie[d] the
allegations . . . by [mother] that he drinks alcohol all day every
day[,] and “denie[d] that he drinks to intoxication.” Moreover,
when asked to identify services that may be beneficial to the
family in addressing the issues bringing it to the Department’s
attention, father “did not offer any suggestions on services that
might benefit him.”
       In sum, as discussed in section I, ante, the record reflects
father has exhibited a pattern of violent behavior toward L.K.
and mother, which is related to his alcohol abuse. Nevertheless,
the evidence discussed above demonstrates father has yet to
accept responsibility for his actions, recognize the impropriety of
his conduct, or appreciate the extent to which his behavior has
and will continue to negatively affect L.K.’s safety. Under these
circumstances, the juvenile court “could have found it highly
probable” (O.B., supra, 9 Cal.5th at p. 1011) that “there are no
reasonable means by which [L.K.’s] physical health can be
protected without removing [her] from [her father’s] physical
custody.” (§ 361, subd. (c)(1); see also In re Cole C. (2009) 174
Cal.App.4th 900, 918 [affirming finding that no reasonable means
short of removal were available to protect the child where the




                                17
father failed to acknowledge the inappropriate nature of his
abusive parenting techniques and disciplinary methods].)

      B.    Father’s Participation in Services

               1.    Legal Principles and Standard of Review
       When a child is declared a dependent of the court under
section 300, the juvenile court “may make any and all reasonable
orders for the care, supervision, custody, conduct, maintenance,
and support of the child[.]” (§ 362, subd. (a).) Moreover, “[t]he
juvenile court may direct any reasonable orders to the
parents . . . of the child . . . as the court deems necessary and
proper . . . . That order may include a direction to participate in a
counseling or education program, including, but not limited to, a
parent education and parenting program . . . . The program in
which a parent . . . is required to participate shall be designed to
eliminate those conditions that led to the court’s finding that the
child is a person described by [s]ection 300.” (§ 362, subd. (d).)
       “‘The juvenile court has broad discretion to determine what
would best serve and protect the child’s interests and to fashion a
dispositional order accordingly. On appeal, this determination
cannot be reversed absent a clear abuse of discretion.’” (In re
Briana V. (2015) 236 Cal.App.4th 297, 311.)

            2.     Analysis
      Father contends “[t]he juvenile court’s dispositional orders
requiring [him] to participate in a six-month drug program, 52-
week domestic violence class, and individual counseling should be
reversed as an abuse of discretion.” In support of his contention,
he largely reiterates the same arguments raised in support of his




                                 18
challenge to the jurisdictional findings. We addressed these
arguments in section I, ante, and based on the evidence discussed
therein conclude the juvenile court did not abuse its discretion by
ordering father to participate in the challenged services.

        C.     Visitation
        Lastly, father contends the visitation order must be
reversed. He notes that while the juvenile court granted him one-
hour monitored visits in a therapeutic setting, it “failed to specify
the frequency of visits” and instead “order[ed] visits were ‘going
to be dictated by the availability of the therapist.’” He argues
that, in so doing, “[t]he court violated the separation of powers
doctrine” by improperly “delegat[ing] to the therapist the
authority to determine when visits would begin and thereafter
take place.” In response, the Department contends father
forfeited his challenge to the visitation order “because he not only
failed to object to it [in the juvenile court,] but . . . in
fact . . . acquiesced to the order[.]” We agree with the
Department.
        “‘“An appellate court will ordinarily not consider procedural
defects or erroneous rulings in connection with relief sought or
defenses asserted, where an objection could have been, but was
not, presented to the lower court by some appropriate method.”
[Citations.]’ This is the general rule, because any other rule
would allow a party to deliberately stand by in silence and permit
the proceedings to reach a conclusion in which the party could
acquiesce if favorable and avoid if unfavorable.” (In re G.C. (2013)
216 Cal.App.4th 1391, 1398.) Where a parent fails to assert in the
juvenile court that a visitation order improperly delegates the
court’s authority to determine whether visitation will occur to a




                                 19
third-party, he or she forfeits the right to raise the issue on
appeal. (See Kevin R. v. Superior Court (2010) 191 Cal.App.4th
676, 685-686.)
       At the dispositional hearing, the juvenile court granted
father monitored visits in a therapeutic setting, with a minimum
duration of one hour per visit. Subsequently, father’s counsel
“lodge[d] an objection to the [juvenile] court setting monitored
visits in a therapeutic setting for one hour.” Immediately
thereafter, father’s counsel asked the court to clarify its order by
inquiring whether “there [was] a minimum for how often
[father’s] visits are to occur[.]” The juvenile court replied that it
“did not indicate the frequency because . . . [the visits] have to be
in a therapeutic setting[,]” and therefore the court “assum[ed]”
that component of visitation would be “dictated by the
availability of the therapist.” In response, father’s counsel stated:
“Understood.”
       The record therefore reflects that, upon the juvenile court’s
pronouncement of the visitation order, father’s counsel raised a
general objection to the order without specifying the grounds
upon which it was based. It is well-settled, however, that
“[g]eneral objections are insufficient to preserve issues for review.
[Citation.]” (In re E.A. (2012) 209 Cal.App.4th 787, 790.)
Moments later, in response to father’s counsel’s request for
clarification, the juvenile court expressly stated it was not going
to specify the minimum frequency of father’s visits, and stated
the occurrence of visits would instead be contingent on the
therapist’s availability. At that point, however, father’s counsel
did not raise any additional objections or otherwise argue that
the order resulted in an improper delegation of the juvenile
court’s visitation authority, despite having ample opportunity to




                                 20
do so. Indeed, as the Department points out, father’s counsel
apparently acquiesced to the visitation order.
       On this record, we conclude father forfeited his challenge to
the juvenile court’s visitation order. Accordingly, we decline to
consider his arguments regarding this issue on the merits.

                            DISPOSITION
      The jurisdictional and dispositional orders are affirmed.

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                 CURREY, J.




We concur:




WILLHITE, Acting P.J.




COLLINS, J.




                                21